Title: From Benjamin Franklin to Daniel Roberdeau, 6 July 1778
From: Franklin, Benjamin
To: Roberdeau, Daniel


Dear Sir,
Passy, near Paris, July 6, 1778
There is no Dissuading the young Gentlemen of this Country from going to seek Service in the Armies of America, when once they have taken that Fancy. I represent to them all, the Expence and Hazards of the Voyage, and the Uncertainty of their being employed when they arrive; but nothing avails; they will go, if it be only to serve as Volunteers. This is the Case of M. le Chevalier Dabzac, who purposes to have the Honour of delivering you this Line. He is recommended to me as a Gentleman of Character and good Accomplishments, and as his Zeal for our Cause gives him additional Merit, I beg Leave to recommend him to your Countenance, Protection and Counsels. With the greatest Esteem I have the honour to be, &c.
Mr. RoberdeauRecommendation D’Abzac
